MEMORANDUM OF TERMS FOR EQUITY FINANCING OF Amarin Corporation, plc. This Memorandum of Terms summarizes the principal terms of a proposed Common Stock and Warrant Financing (the “Financing”) of Amarin Corporation, plc.Except for the provisions set out under the headings “Exclusivity and Expenses,” “Confidentiality,” “Governing Law” and “Counterparts” below, this Memorandum of Terms is non-binding and strictly for discussion purposes only; there is no obligation on the part of any party unless and until definitive agreements are signed by all parties.This Memorandum of Terms does not constitute either an offer to sell or an offer to purchase securities. Issuer: Amarin Corporation, plc (the “Company”).All references to the Company set forth herein would also be deemed to include references to any subsidiary of the Company, where applicable. Type of Security; Purchase Price: Units (each, a “Unit” and collectively, the “Units”) consisting of one ordinary share (the “Common Stock” and, collectively, the “Common Shares”) and a warrant (each, a “Warrant” and, collectively, the “Warrants”) to purchase 0.50 of a share of Common Stock (collectively, the “Warrant Shares”).The purchase price per Unit would be $1.00. Amount to be Raised: Pursuant to a securities purchase agreement containing customary representations, warranties and covenants (the “Purchase Agreement”), investors (the “Investors”) would purchase Units from the Company in the aggregate amount of up to $55 million (the “Financing”). Fountain Healthcare Partners,Sofinnova Ventures, Orbimed Advisors and Longitude Capital, (collectively, the “Lead Investors”) would each be Investors in the Financing.The Lead Investors, together with other potential investors that have expressed strong interest are expected to invest an aggregate of up to $30 million in the Financing.Other Investors, mutually acceptable to the Company and the Lead Investors, may also participate in the Financing under the same terms as the Lead Investors.In connection with the Financing, the option pool will also be expanded to yield 10% unallocated options on a fully diluted basis in order to provide incentive compensation to key employees in the Company. Signing and Closing: The Purchase Agreement is anticipated to be executed by all parties on or before October 16, 2009 ( the “Closing”). Warrants: The exercise price per Warrant Share would be equal to $1.50 per share.The Warrants would have a five-year term and may be exercised for cash or net exercised if such a feature is possible.The warrants will contain anti-dilution protection customary for a transaction of this type.Each Warrant would contain a clause specifying that there are no circumstances whereby such Warrant could be required by the Company to be settled in cash, and such other provisions deemed reasonably necessary in consultation with the Company’s auditors to avoid the application of “liability accounting” rules. Securities Purchase Agreement: The Purchase Agreement would include Company representations, warranties and covenants (and would provide for indemnification of the Investors for the breach of such representations, warranties and covenants) to the extent customary in transactions of this kind by public companies. Conditions to Closing: 1)Each of the representations and warranties of the Company in the Securities Purchase Agreement shall be true and correct and the Company shall have performed in all material respects each of its covenants therein. 2)Any necessary regulatory approvals and third party consents shall have been obtained. 3)Legal opinions (opining to, among other things, the due authorization and validity of the securities issued in the Financing) shall have been delivered to the Investors. 4)The Board will have adopted and begun to implement a plan which will include rationalization and consolidation of resourcesSuch plan, including a detailed timeline and estimate of associated expenses, shall require the prior approval of the Lead Investors. 5)The Lead Investors shall completed their due diligence exercise and be satisfied with the results therefrom. 6)Prior to the Closing, the Investors shall have completed a review of the budget and the budget shall be satisfactory to the Lead Investors (the “Budget Review”).The Budget Review shall utilize consultants and independent experts representing the Lead Investors to confirm that the size of the Financing is sufficient to execute the clinical development plan. 7)There shall not have been a material adverse event to the Company. 8)Dr. Simon Kukes, Thomas G. Lynch and Sunninghill Limited will convert the applicable balances of their bridge notes issued by the Company into equity in the Financing, provided that with respect to Sunninnghill, the obligation to convert shall only apply to the note issued to it in the principal amount of $2,000,000. 9)The shareholders in the May 2008 financing (i) either exercise orwaive their pre-emptive rights, (ii) agree to convert their Series A Preference Shares into Common Stock on a one-for-one basis and (iii) agree to cancel the second tranche of the May 2008 financing. 10) The full $55 million will be funded by the Investors at the Closing. 11)Other customary closing conditions, including without limitation, the approval of each Investor’s investment committee. The conditions set forth under clauses 4, 5, 6, 8 and 9 will be satisfied prior to the execution of the Purchase Agreement, provided that the effectiveness of the agreements of the May 2008 investors executed pursuant to clause 9 will be contingent on the consummation of the Closing. Board Composition and Representation: The Company’s board of directors will be set at nine members.Assuming each of the Lead Investors invests at least i) $5 million or ii) their pro rata share based on existing shareholding, each Lead Investorwill be entitled to nominate one member of the Company’s board of directors.
